Exhibit 10.19

NATIONAL FINANCIAL PARTNERS CORP.

2009 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT NOTICE OF AWARD

This Restricted Stock Unit Notice of Award (“Notice”) is to certify that the
participant named below (the “Participant”) has been granted the number of
Restricted Stock Units (“RSUs”) set forth below under the terms and conditions
set forth in this Notice. The award described below (the “Award”) is subject to,
and this Notice incorporates by reference, the attached additional terms and
conditions (the “Additional Terms and Conditions”). Please refer to the
Additional Terms and Conditions and the National Financial Partners Corp. 2009
Stock Incentive Plan (the “Plan”) for an explanation of the terms and conditions
of the Award and a full description of your rights and obligations.

 

Award Number:    [Award Number] Name of Participant:    [Name]

Number of RSUs:

   [Number] Grant Date:    [Date] Vesting Schedule:    See Section 2 in Exhibit
A attached - Additional Terms and Conditions Payment of Taxes:    See Section 9
in Exhibit A. Additional Terms:    See Exhibit A.

Important Notice:

A copy of the Plan and related Prospectus and additional information regarding
the Award, as well as any other awards you may have previously received from
National Financial Partners Corp. (“NFP”), can be viewed on Merrill Lynch’s web
site at www.benefits.ml.com. To login you will need the Personal Identification
Number (“PIN”) provided to you by Merrill Lynch. If you cannot locate your PIN
or if you encounter any problems with the login process, contact Merrill Lynch
Customer Service at 877-767-2404.



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL TERMS AND CONDITIONS

OF RESTRICTED STOCK UNIT AWARD

These Additional Terms and Conditions shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined herein
shall have the definitions set forth in the Plan.

 

1. Grant of Award. Pursuant to Section 7(b) of the Plan, the Company grants to
the Participant, as of the Grant Date specified in the Notice and subject to the
terms and conditions of the Notice and the Plan, and further subject to the
terms and conditions set forth herein, the number of RSUs as shown in the
Notice. Record of the Award shall be kept on the books of the Company until the
Restricted Period (as defined in Section 2 below) shall have lapsed or the Award
shall have been forfeited.

 

2. Vesting. Except as provided in Sections 7 and 8 below, subject to the
Participant’s continuous Employment/Service with the Company or a Related
Entity, the RSUs shall vest and become payable ratably on each of the first
three yearly anniversaries of the Grant Date (each such anniversary of the Grant
Date or any earlier date on which such RSUs vest by reason of Section 7 or 8, a
“Vesting Date”). The period from the Grant Date to the date the applicable RSU
becomes vested and payable shall be referred to herein as the “Restricted
Period.”

 

3. Payment. Unless otherwise determined by the Committee at the time of payment,
and except as provided in Section 8 below, each RSU shall represent the right to
receive one share of Common Stock, which shall be delivered upon, or as soon as
practicable following, the vesting of such RSU.

 

4. Dividend Equivalents. The RSUs granted hereunder shall earn dividend
equivalents that shall be credited and paid out as follows:

 

  (a) As of each date on which cash dividends or distributions are paid with
respect to Common Stock (a “Dividend Date”), an amount in cash equal to such
cash dividend or distribution that would have been paid with respect to the
outstanding and unvested RSUs if they were Common Stock shall be credited to the
Participant’s account; provided that the record date with respect to such
dividend or distribution occurs during the Restricted Period.

 

  (b)

As of each Vesting Date, dividend equivalents credited pursuant to Section 4(a)
above during (i) the period from the Grant Date to the initial Vesting Date and
(ii) each successive period between any two Vesting Dates (each such period, an
“Applicable Period”) shall, subject to Section 4(c) below, be paid in cash,
unless the Committee (or its designee) determines that such dividend equivalents
shall be converted into additional RSUs. If converted into additional RSUs, the
number of additional RSUs to be credited to the Participant shall be calculated
by aggregating the number of RSUs earned on each Dividend Date during the



--------------------------------------------------------------------------------

 

Applicable Period. The number of RSUs earned on each such Dividend Date shall be
equal to the quotient (rounded to the nearest whole number) obtained by dividing
(i) the amount of cash credited to such Participant’s account as of the record
date for such dividend or distribution by (ii) the Fair Market Value of a share
of Common Stock as of such Dividend Date.

 

  (c) Any dividend equivalents credited pursuant to this Section 4 shall be
subject to the same terms and conditions (including vesting, forfeiture and
payment) as are applicable to the RSUs on which they are earned. Any such
dividend equivalents which become vested as of each Vesting Date shall be paid
within the 60-day period following such Vesting Date.

 

5. Restrictions on Transfer. RSUs may not be transferred or otherwise disposed
of by the Participant, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the RSUs by any holder thereof in violation of the provisions of
these Additional Terms and Conditions shall be valid, and the Company shall not
transfer any of such RSUs on its books, nor shall any dividends be paid thereon,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.

 

6. Approvals. No shares of Common Stock shall be issued hereunder unless and
until all legal requirements applicable to the issuance of such shares have been
complied with to the satisfaction of the Committee. The issuance of such shares
to the Participant is conditioned upon the Participant’s acceptance of such
restrictions on the subsequent disposition of such shares as the Committee shall
deem necessary or advisable as a result of any applicable law or regulation.

 

7. Termination of Employment/Service. Except as otherwise specified in a written
and executed agreement between the Participant and the Company that is then in
effect, and subject to Section 8 below, in the event that the Participant’s
Employment/Service with the Company and its Related Entities terminates other
than because of the Participant’s death or Disability, those RSUs that have not
become vested and payable as of the effective date of such termination shall
immediately be forfeited and cancelled. In the event that the Participant’s
Employment/Service with the Company and its Related Entities terminates because
of the Participant’s death or Disability, all RSUs that have not become vested
and payable as of the effective date of such death or Disability shall, subject
to Section 10 below, immediately vest as of the effective date of such death or
Disability and be paid or settled within 60 days following the Vesting Date.

 

A-2



--------------------------------------------------------------------------------

8. Change in Control. Except as otherwise specified in a written and executed
agreement between the Participant and the Company that is then in effect, in the
event of a Change in Control (as defined in Section 8(c) below), the following
provisions shall apply to the RSUs that have not become vested and payable as of
the effective date of such Change in Control:

 

  (a) In the event that the RSUs are not expressly assumed by a successor to the
Company’s business pursuant to the transaction(s) constituting a Change in
Control, all of the outstanding RSUs that have not become vested and payable as
of the effective date of such Change in Control shall immediately vest and be
paid in a lump sum cash payment within 10 business days following such Change in
Control. The amount of the cash payment to be so paid to the Participant shall
be calculated by multiplying (i) the number of RSUs then becoming vested and
payable by (ii) the per share Fair Market Value of the Common Stock immediately
prior to the Change in Control.

 

  (b) In the event that the RSUs are expressly assumed by a successor to the
Company’s business pursuant to the transaction(s) constituting a Change in
Control, the RSUs shall remain subject to their original terms and conditions,
except as adjusted by the Committee to provide for such assumption; provided,
however, that in the event the Participant’s Employment/Service with the Company
and its Related Entities is terminated either (i) in contemplation of the Change
in Control within six months prior to the Change in Control (such six-month
period, the “Pre-CIC Period”) or (ii) as a result of the Change in Control
within 18 months after the Change in Control, in each case, either (x) by the
Company or Related Entity if such termination occurs during the Pre-CIC Period
or by such successor entity or one of its affiliates if the termination occurs
within the 18-month period following the Change in Control, other than for
Cause, or (y) by the Participant for Good Reason (as defined in Section 8(c)
below) (each such termination, a “Qualifying Termination”), those RSUs that have
not become vested and payable as of the effective date of the Qualifying
Termination shall, subject to Section 10 below, become immediately vested as of,
and payable within 10 days following, the later to occur of the effective date
of the Change in Control or the effective date of such Qualifying Termination.

 

  (c) Definitions: For purposes of these Additional Terms and Conditions:

 

  (1) A “Change in Control” shall be deemed to have occurred if:

 

  (A) any Person, other than the Company or any employee benefit plan sponsored
by the Company, becomes a Beneficial Owner of 30% or more of the outstanding
shares of common stock of the Company;

 

  (B) the dissolution, or sale to any Person, of all or substantially all of the
assets of the Company is consummated, except in the event of a sale of assets to
a Person in which more than 50% of Voting Securities of such Person is owned by
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities of the Company immediately prior to the sale;

 

A-3



--------------------------------------------------------------------------------

  (C) a merger or consolidation is consummated after which, (i) the shareholders
of the Company immediately prior to the combination do not hold, directly or
indirectly, Voting Securities of the entity or entities, if any, that succeed to
the business of the Company having more than 50% of the Voting Power of the
combined company in substantially the same proportions as they beneficially
owned the Voting Securities of the Company (there being excluded from the Voting
Securities held by such shareholders, but not from the Voting Securities of the
combined company, any Voting Securities received by affiliates of such other
company in exchange for Voting Securities of such other company) or
(ii) individuals who were Incumbent Members of the Board immediately before such
combination do not hold a majority of the seats on the board of directors of the
combined company; or

 

  (D) during any period of twelve consecutive months, Incumbent Members cease
for any reason to constitute at least a majority of the Board.

For purposes of the definition of Change in Control:

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act and any successor to such rule (except that a Person
shall be deemed to be the Beneficial Owner of all shares that any such Person
has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty (60) day period referred to in Rule 13d-3).

“Incumbent Members” shall mean the individuals who, as of the Grant Date,
constitute the Board, provided, however, that any individual who becomes a
member of the Board subsequent to the Grant Date whose election or nomination
for election by the stockholders of the Company was endorsed by a vote of at
least a majority of the then Incumbent Members (excluding any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board) shall be considered as
though such individual were an Incumbent Member.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include a
“group” as defined in Section 13(d) thereof.

“Voting Securities” shall mean any securities or other ownership interests of an
entity entitled, or which may be entitled, to matters submitted to

 

A-4



--------------------------------------------------------------------------------

Persons holding such securities or other ownership interests in such entity
generally (whether or not entitled to vote in the general election of
directors), or securities or other ownership interests which are convertible
into, or exercisable in exchange for, such Voting Securities, whether or not
subject to the passage of time or any contingency.

“Voting Power” shall mean the number of votes available to be cast (determined
by reference to the maximum number of votes entitled to be cast by the holders
of such Voting Securities, or by the holders of any other Voting Securities into
which such other Voting Securities may be convertible, exercisable or
exchangeable for, upon any matter submitted to stockholders where the holders of
all Voting Securities vote together as a single class) by the holders of Voting
Securities.

 

  (2) “Good Reason” shall mean, except if otherwise defined in a written and
executed agreement between the Participant and the Company that is then in
effect, any of the following without the consent of the Participant: (i) a
material diminution in Participant’s position, duties or responsibilities from
those held, exercised and/or assigned to Participant immediately prior to a
Change in Control, (ii) a substantial reduction, in the aggregate, of the
Participant’s average base salary paid, cash and equity incentive compensation
awarded and benefits provided to the Participant with respect to the three
fiscal years (or such shorter period the Participant has been employed by the
Company and its Related Entities) that were completed prior to the effective
date of the Qualifying Termination, other than an across-the-board reduction
which applies to other similarly situated Participants or (iii) any requirement
that the Participant’s services be rendered primarily at a location or locations
more than 50 miles from the Participant’s principal place of Employment/Service
as of the date of a Change in Control.

 

9.

Taxes. The Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Award. At the time the Participant recognizes taxable income from the payment in
respect of the RSUs, the Participant shall pay to the Company an amount equal to
the federal, state and/or local taxes the Company determines it is required to
withhold under applicable tax laws with respect to the payment in respect of the
RSUs (e.g. in the case of a Participant who is an employee). To satisfy the
foregoing requirement, the Company shall withhold a portion of the RSUs, or a
portion of the shares of Common Stock to be received hereunder, having a value
approximately equal to the minimum amount required to be withheld, or, at the
Committee’s discretion, the Participant may satisfy the foregoing requirement by
one or a combination of the following methods: (i) making a payment to the
Company in cash or cash equivalents or (ii) by authorizing the Company to
withhold cash otherwise due to the Participant. In the event the Company
determines it is not required to withhold under applicable tax laws with respect
to the payment in respect of the RSUs (e.g. in the case of a Participant who is
an independent contractor), the Participant shall be responsible for the
remittance of any federal, state and/or local taxes to the proper

 

A-5



--------------------------------------------------------------------------------

 

authorities, and the Company shall issue a Form 1099 to report such taxable
income. The Company cannot provide tax advice and the Participant is encouraged
to consult an independent tax professional.

 

10. Section 409A Compliance. The intent of the parties is that payments and
benefits under these Additional Terms and Conditions comply with (or be exempt
from) Section 409A of the Code and, accordingly, to the maximum extent
permitted, these Additional Terms and Conditions shall be interpreted and be
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated Employment/Service with the Company
and its Related Entities for purposes of these Additional Terms and Conditions
and no payment shall be due to the Participant under these Additional Terms and
Conditions until the Participant would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Any payments described in these Additional Terms and Conditions or the
Plan that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything to the contrary in
these Additional Terms and Conditions or the Plan, to the extent that any
payment with respect to the RSUs is payable upon a separation from service and
such payment would result in the imposition of any individual excise tax and
late interest charges imposed under Section 409A of the Code, the settlement and
payment of such awards shall instead be made on the first business day after the
date that is six months following such separation from service (or death, if
earlier).

 

11. Compliance with Law and Regulations. The Notice and these Additional Terms
and Conditions, the Award granted hereby and any obligation of the Company
hereunder shall be subject to all applicable federal, state and local laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required.

 

12. Incorporation of Plan. The Notice and these Additional Terms and Conditions
are governed by the provisions of the Plan (which is incorporated herein by
reference) and shall be interpreted in a manner consistent with it. To the
extent that these Additional Terms and Conditions are silent with respect to, or
in any way inconsistent with, the terms of the Plan, the provisions of the Plan
shall govern and these Additional Terms and Conditions shall be deemed to be
modified accordingly.

 

13. Notices. Any notices required or permitted hereunder shall be addressed to
Office of the General Counsel, National Financial Partners Corp., 340 Madison
Avenue, 20th Floor, New York, New York 10173, or to the Participant at the
postal address then on record with the Company or by electronic communication,
as the case may be, and deposited, postage prepaid, in the United States mail or
delivered by electronic communication. Either party may, by notice to the other
given in the manner aforesaid, change his/her or its address for future notices.

 

A-6



--------------------------------------------------------------------------------

14. Binding Agreement; Successors. The Notice and these Additional Terms and
Conditions shall bind and inure to the benefit of the Company, its successors
and assigns, and the Participant and the Participant’s personal representatives
and beneficiaries.

 

15. Governing Law. The Notice and these Additional Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any principles thereof relating to the conflict of
laws. The Committee shall have final authority to interpret and construe the
Plan and these Additional Terms and Conditions and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
all Persons.

 

16. Amendment. The Notice and these Additional Terms and Conditions may be
amended or modified by the Company at any time in accordance with the Plan;
provided, that notice is provided to the Participant in accordance with
Section 13 hereof; and provided, further, that no amendment or modification that
is adverse to the rights of the Participant as provided by the Notice and these
Additional Terms and Conditions shall be effective unless set forth in a writing
signed by the Participant and the Company.

 

17. Headings. The captions used in these Additional Terms and Conditions are
inserted for convenience and shall not be deemed a part of the Additional Terms
and Conditions for construction or interpretation.

 

18. Dispute Resolution. The provisions of this Section 18 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and these Additional Terms and Conditions. Any dispute or controversy between
the parties relating to or arising out the Notice, the Plan or these Additional
Terms and Conditions shall be determined by arbitration in New York, New York by
and pursuant to the rules then prevailing of the American Arbitration
Association. The arbitration award shall be final and binding upon the parties
and judgment may be entered thereon by any court of competent jurisdiction. The
service of any notice, process, motion or other document in connection with any
arbitration under the Notice, the Plan or these Additional Terms and Conditions
or the enforcement of any arbitration award hereunder may be effectuated either
by personal service upon a party or by certified mail duly addressed to him or
to his executors, administrators, personal representatives, next of kin,
successors or assigns, at the last known address or addresses of such party. If
any one or more provisions of this Section 18 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

A-7